           Case 1:18-cv-01194-LJO-SAB Document 13 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ROBEY HAIRSTON,                                     Case No. 1:18-cv-01194-LJO-SAB-HC

12                                                       ORDER DIRECTING CLERK OF COURT
                    Petitioner,                          TO SEND PETITIONER BLANK
13                                                       PRISONER CIVIL RIGHTS COMPLAINT
             v.                                          FORM
14
     DAVID R. ZULFA, et al.,
15
                    Respondents.
16

17

18          Petitioner is a state prisoner who proceeded pro se with a petition for writ of habeas

19 corpus pursuant to 28 U.S.C. § 2254.
20          On September 6, 2018, the Court ordered Petitioner show cause why the petition should

21 not be dismissed for failure to exhaust state court remedies. (ECF No. 6). This order was served

22 on Petitioner and contained notice that a response should be filed within thirty days of the date of

23 service of the order. Petitioner failed to file a response to the order to show cause. Thereafter, on

24 November 7, 2018, the Magistrate Judge issued Findings and Recommendation that

25 recommended dismissing the petition without prejudice for failure to exhaust state judicial

26 remedies. (ECF No. 9). This Findings and Recommendation was served on Petitioner and
27 contained notice that any objections were to be filed within thirty days of the date of service of

28 the Findings and Recommendation. Petitioner failed to file any objections. On January 4, 2019,


                                                     1
               Case 1:18-cv-01194-LJO-SAB Document 13 Filed 06/22/20 Page 2 of 2


 1 the District Judge adopted the Findings and Recommendation and dismissed the petition without

 2 prejudice. (ECF No. 10).

 3              On June 15, 2020, Petitioner filed a document, which consists of the first page of the

 4 Court’s order to show cause followed by what appears to be a civil complaint form. (ECF No.

 5 12). Although it is difficult to comprehend, it appears to Petitioner does not challenge his

 6 conviction and sentence. Rather, Petitioner complains of false imprisonment, assault, fraud,

 7 racial discrimination, police brutality, and medical negligence in connection with the California

 8 Department of Corrections and Rehabilitation. (ECF No. 12 at 2–6).1 Petitioner has filed this

 9 document five months after the judgment was issued in this case and the instant habeas

10 proceeding closed, and a civil rights action pursuant to 42 U.S.C. § 1983 is the proper method for

11 a prisoner to challenge the conditions of confinement. McCarthy v. Bronson, 500 U.S. 136, 141–

12 42 (1991); Preiser v. Rodriguez, 411 U.S. 475, 499 (1973). If Petitioner wishes to pursue the

13 claims related to false imprisonment, assault, fraud, racial discrimination, police brutality, and

14 medical negligence, Petitioner should file a separate 42 U.S.C. § 1983 civil rights complaint

15 without reference to the instant habeas case.

16              Accordingly, the Clerk of Court is DIRECTED to send Petitioner a blank prisoner civil

17 rights complaint form.

18
     IT IS SO ORDERED.
19
20 Dated:          June 19, 2020
                                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
